Title: Account with Reuben Perry for Work on Main House at Poplar Forest, [ca. May 1813]
From: Perry, Reuben
To: Jefferson, Thomas


           ca. May 1813
          
            
               Mr JThomas Jefferson

            
            
              In account with R. Perry

            
            
              To 330
              feet Double Jambs & face grounds @ 1/
              £16.
              10.
            
            
               44
              feet Single grounds @ 4d
              .
              14.8
            
            
              9
              Chimney grounds @ 4/6
              2.
              0.6
            
            
               156
              feet base & Surbase grounds @ 6d
              3.
              18.0
            
            
              76
              feet grounds for Cornice @ 9d 6d
              2.17 1.
              18
            
            
              81
              feet grounds for Cornce @ 1/ 9d
              4. 1.0 3.
              0.9
            
            
              165
              feet 4I base & Surbase @ 6d
              4.
              2.6
            
            
              188
              feet grounds for Cornce @ 9d 6d
              7. 1. 4.
              14
            
            
               2
              Cuddy & 2 trap doors @ 2/3
              .
              9.
            
            
              12
              Double work pannels @ 4/3
              2.
              11.
            
            
              12
              window Sill puting in @ 1/6
              .
              18.
            
            
               132
              feet 8I Cornce grounds @ d 6d
              3.
              6.0
            
            
               120
              feet base & Surbase @ 6d
              3.
              0.
            
            
              20
              Curtain board @ 3d
              .
              5.
            
            
              4
              feet ground @ 3d
              .
              1.
            
            
              
              
              £47.
              8.5
            
            
              
              ⅓ for Board
               15.
              16.2
            
            
              
              
              £63.
              4.7
            
          
        